In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*************************
STEPHEN STOLEC,          *
                         *                    No. 19-195V
             Petitioner, *                    Special Master Christian J. Moran
                         *
v.                       *                    Filed: June 28, 2022
                         *
SECRETARY OF HEALTH      *                    Joint stipulation of dismissal; order
AND HUMAN SERVICES,      *                    concluding proceedings.
                         *
             Respondent. *
*************************
Anne C. Toale, Maglio, Christopher, & Toale, Sarasota, FL, for petitioner;
Mitchell Jones, U.S. Dep’t of Justice, Washington, DC, for respondent.

                   ORDER CONCLUDING PROCEEDINGS

       On February 1, 2019, petitioner filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34, as amended.
Petitioner filed an amended petition on January 20, 2020, alleging that that the
pneumococcal conjugate and influenza vaccinations he received on October 20,
2017, caused him to suffer a right shoulder injury related to vaccine administration
and polymyalgia rheumatica. Amend. Pet., filed Jan. 20, 2020.

       On June 28, 2022, the parties filed a joint stipulation of dismissal stating,
“The parties hereby stipulate that this action shall be dismissed with prejudice.” J.
Stip. ¶ 2.

       Vaccine Rule 21(a)(1) allows petitioners to engage in a voluntary dismissal
by filing a stipulation of dismissal that all parties have signed, which the parties
here have done.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an
Order Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule
11 for purposes of 42 U.S.C. § 300aa-21(a).
      Thus, this case is DISMISSED. The Clerk is directed to remove this
case from the docket of the undersigned.

     IT IS SO ORDERED.

                                         s/Christian J. Moran
                                         Christian J. Moran
                                         Special Master




                                     2